PER CURIAM.
We affirm the revocation of the defendant’s probation and the sentence imposed. See Van Wagner v. State, 677 So.2d 314 (Fla. 1st DCA 1996). However, we remand for entry of a written order specifically stating that the defendant violated his probation by committing an aggravated assault and possessing a firearm. Bryant v. State, 686 So.2d 784 (Fla. 3d DCA 1997); Mitchell v. State, 681 So.2d 891 (Fla. 4th DCA 1996); Barta v. State, 678 So.2d 923 (Fla. 5th DCA 1996).
Affirmed, but remanded.